Citation Nr: 0633044	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a right inguinal hernia repair performed at a VA 
medical facility.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Louis, Missouri.  On October 16, 
2006, the Board granted the veteran's motion to advance the 
appeal on the docket.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006 the veteran submitted a copy of a favorable 
Social Security Administration (SSA) decision dated in June 
1995.  The decision refers to a hernia operation that 
resulted in an abscess, in connection with the determination 
for SSA disability benefits. The medical evidence used to 
adjudicate that decision may be material to this claim. As 
such, the veteran's SSA records must be secured.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2006).

In addition, the Board notes that the veteran's June 2005 
substantive appeal indicates he requested a hearing at the RO 
before a member of the Board, now known as a Veterans Law 
Judge.  This type of hearing often is referred to as a Travel 
Board hearing.  No such hearing has been scheduled in regard 
to the issue currently on appeal.  See 38 C.F.R. §§ 20.702, 
20.704 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA all records pertinent 
to the veteran's 1995 favorable 
determination for Social Security 
disability benefits, to include the 
medical records relied upon concerning 
that claim.

2.  Unless otherwise indicated, schedule 
the veteran for a Travel Board hearing at 
the earliest opportunity, and notify him 
of the date, time, and location of the 
hearing.  If, for whatever reason, he 
decides that he no longer wants a Travel 
Board hearing, then this should be 
documented in the record.  Also, if he 
fails to report for the scheduled 
hearing, this also should be documented 
in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



